ON PETITIONS TO REHEAR
MATHERNE, Judge.
The parties have filed their respective petitions to rehear and for clarification of this court’s opinion as filed on July 15,1978.
Shelby County insists that this court erred in holding that the “selection of a county depository is an administrative function and that the county mayor is the person authorized to select the depository.” It is pointed out that subsection 18 of section 4.03 of chapter 260 of the Private Acts of 1974 provides as follows:
*82Contracts and purchases on behalf of Shelby County Government shall be entered into as follows:
(1) Up to $50,000.00 by the County Purchasing Agent as approved by the County Mayor.
(2) Over $50,000.00 by the County Purchasing Agent as approved by the County Mayor and the County Court.
Shelby County argues that a contract with a county depository involves deposits in excess of $50,000.00 and, therefore, requires the approval of the county court. We were mindful of the quoted statutory provision when preparing our original opinion. We adhere to our holding that the selection of a county depository is an administrative function vested in the county mayor, conditioned as stated in the opinion. It matters not that several million dollars may accumulate in the depository selected, those county funds are not expended, pledged or otherwise incumbered by the selection of a depository for the funds. We hold that the quoted statutory provision has no application to the selection of a county depository, and that ground for a rehearing is overruled.
Shelby County further argues that we erred in" holding that paragraph 10 of subsection 5 of section 4.03 is not so vague as to render it violative of the due process clauses of the state and federal constitutions. This ground for a rehearing is overruled because it merely asks for a redeter-mination of an issue expressly ruled upon in the original opinion.
Shelby County points out that this court erroneously stated that the first mayor was elected on October 9, 1974, when in fact he was elected on October 9, 1975. We agree that the date as we stated is erroneous, and our opinion is hereby amended to show that an election was held and the first mayor was elected on October 9, 1975.
The defendant members of the Shelby County Executive Committee and the county mayor petition for a rehearing on Issue No. (8) as considered by the chancellor. That issue is: “(c)an the fee officers establish their own bank accounts in their own chosen banks pursuant to T.C.A. §§ 5-816, 817 and 818?” This ground for a rehearing is well taken and will be considered by this court. We hold that T.C.A. §§ 5-816, 817 and 818 must be construed in pari materia with the anti-fee statutes as concerns the fees and excess fees collected by the fee-officers. We further hold that T.C.A. §§ 5-816, 817 and 818 are general statutes mandatorily applicable to the handling of public funds held by the fee-officers, and there is no reasonable basis shown for excluding the fee-officers of Shelby County, Tennessee from those general statutes. We hold that the fee-officers of Shelby County will continue to operate in every aspect of their office under the provisions of general law. It results that our answer to Issue (8) above stated is — yes.
These same defendants again argue that the county mayor and the county director of finance are the proper parties to sign county bonds, tax anticipation notes and bond anticipation notes. We adhere to our previous ruling that the signing of bonds is a part of the legislative function of issuing bonds; the same holds true for bond anticipation notes and tax anticipation notes. No legislative authority was vested in the county mayor. This ground for a rehearing is overruled.
It results that all petitions to rehear except as herein considered are overruled at the cost of the petitioners.
EWELL, J., and TATUM, Special Judge, concur.